16-4016
     Singh v. Sessions
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A206 035 040

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 10th day of September, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            REENA RAGGI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12   SARBJIT SINGH,
13            Petitioner,
14
15                       v.                                      16-4016
16                                                               NAC
17   JEFFERSON B. SESSIONS, III,
18   UNITED STATES ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                       Jaspreet Singh, Jackson Heights,
23                                                                NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Holly M. Smith,
27                                       Senior Litigation Counsel; Jesse D.
28                                       Lorenz, Trial Attorney, Office of
29                                       Immigration   Litigation,    United
30                                       States   Department   of   Justice,
31                                       Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner Sarbjit Singh, a native and citizen of India,

6    seeks review of a November 10, 2016, decision of the BIA

7    affirming a November 16, 2015, decision of an Immigration

8    Judge    (“IJ”)       denying       Singh’s     application     for    asylum,

9    withholding      of   removal,       and    relief    under   the   Convention

10   Against Torture (“CAT”).             In re Sarbjit Singh, No. A206 035

11   040 (B.I.A. Nov. 10, 2016), aff’g No. A206 035 040 (Immig.

12   Ct.    N.Y.    City   Nov.    16,    2015).      We    assume   the   parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15          Under the circumstances of this case, we have reviewed

16   both    the    IJ’s   and    the    BIA’s     opinions   “for   the   sake   of

17   completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

18   524, 528 (2d Cir. 2006).             The applicable standards of review

19   are well established.           8 U.S.C. § 1252(b)(4); Xiu Xia Lin v.

20   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21                 Considering    the    totality   of    the
22                 circumstances, and all relevant factors, a
23                 trier of fact may base a credibility
24                 determination on the demeanor, candor, or
25                 responsiveness of the applicant . . . ,
26                 the consistency between the applicant’s .
                                       2
1               . . written and oral statements . . . ,
2               the internal consistency of each such
3               statement, [and] the consistency of such
4               statements with other evidence of record .
5               .   .  without    regard   to  whether   an
6               inconsistency, inaccuracy, or falsehood
7               goes to the heart of the applicant’s claim.
8    8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d

 9   at   163-64.     Substantial       evidence      supports    the   agency’s

10   determination that Singh was not credible as to his claim

11   that Congress Party and Shiromani Akali Dal Badal Party

12   members had attacked and threatened him on account of his

13   membership in the Shiromani Akali Dal Amritsar Party.

14        The   agency     reasonably     relied      on    inconsistencies    in

15   Singh’s evidence regarding who helped him escape an attack,

16   whether police attempted to extort money from him when he

17   reported a threat, and what party was behind the continuing

18   threats to his family.        See 8 U.S.C. § 1158(b)(1)(B)(iii);

19   Xiu Xia Lin, 534 F.3d at 165-67 & n.3.                Singh did not provide

20   compelling     explanations    for       these   inconsistencies.        See

21   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

22   petitioner must do more than offer a plausible explanation

23   for his inconsistent statements to secure relief; he must

24   demonstrate that a reasonable fact-finder would be compelled

25   to   credit     his    testimony.”        (internal       quotation   marks

26   omitted)).     Moreover, when confronted with his inconsistent


                                          3
1    evidence regarding the party responsible for the threats

2    against him, Singh became evasive and unresponsive lending

3    further   support     to   the    agency’s       adverse   credibility

 4   determination.      See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

 5   Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

 6   Cir. 2006).

 7       Given     the   inconsistency       and   demeanor   findings,   the

 8   agency’s adverse credibility determination is supported by

 9   substantial evidence.      8 U.S.C. § 1158(b)(1)(B)(iii).            That

10   determination is dispositive of Singh’s claims for asylum,

11   withholding of removal, and CAT relief because all three

12   claims are based on the same factual predicate.            See Paul v.

13   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.

16                                    FOR THE COURT:
17                                    Catherine O’Hagan Wolfe, Clerk




                                         4